DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/1/2022 was considered by the examiner.
Drawings
The replacement drawing of Fig 6 was received on 07/28/2022.  The drawing is accepted by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Regarding Claim 1, The limitations drawn to “a substrate having a semiconductor quantum-well structure along a surface thereof…” in addition to “a plurality of cells on the substrate”, “electrodes on the surface of the substrate”, and “memory-cell linkers on the substrate” render the claim as indefinite since the relationship between these elements is not clear.  Additionally, the limitations drawn to “the electrodes of the first and second patterns are controllable to deplete lateral areas of the quantum-well structure of charge carriers such that a droplet of the charge carriers in the semiconductor quantum-well structure is localized laterally along the surface”  is unclear since the method in which the depletion being claimed is not properly defined.  
Clarification is required for further examination.  The claims will be interpreted as best understood for examination purposes.  
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the structural relationship between the memory cells, memory cell linkers and the semiconductor quantum-well structure.
Claims 2-14 are rejected as having the same deficiencies as Claim 1. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Willett [US 2013/0140523] in view of Keeth [US 2019/0341370].
Claim 1, Willett discloses an apparatus, comprising: a substrate having a semiconductor quantum-well structure along a surface thereof [abstract, par. 0003, 0037]; memory cells having a first pattern of controllable electrodes on the surface of the substrate, the electrodes of the first pattern laterally defining a physical sequence of three or more lateral regions of the semiconductor quantum-well structure joined by channels [abstract, par. 0015; 0044]; and linkers having a respective second pattern of controllable electrodes on the surface of the substrate [straight lines connecting the lateral areas… abstract]; and wherein the electrodes of the first and second patterns are controllable to deplete lateral areas of the quantum-well structure of charge carriers such that a droplet of the charge carriers in the semiconductor quantum-well structure is localized laterally along the surface [par. 0042 0054-0055], the second pattern of controllable electrodes being configurable to confine a portion of the droplet, along the surface, to connect at least three of the memory cells [par. 0084 and 0091-0092].
Willet does not teach but Keeth discloses a plurality of memory cells on the substrate [par. 0020; 0038; 0042], wherein one or more memory-cell linkers on the substrate are configurable to link the memory cells [par. 0104, 0113].  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Willet to include the memory cell linkers as disclosed by Keeth since doing so provides streamlined communication between components.   
Response to Arguments
Applicant's arguments with respect to the rejection of claims 1-14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite have been fully considered but they are not persuasive. The rejection stands.  Applicant’s arguments do not address the concerns being brought up by the 112 rejection nor do they clarify the questions.  Applicant’s arguments amount to a general allegation that the claims are definite without specifically pointing out how the claim language is clear.
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Claim 1 is now being rejected under 35 U.S.C. 103 as being unpatentable over Willett [US 2013/0140523] in view of Keeth [US 2019/0341370].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIDYS ROJAS whose telephone number is (571)272-4207. The examiner can normally be reached 7:00am -3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571) 272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIDYS ROJAS/           Primary Examiner, Art Unit 2133